                                                                                 Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


JAMES NELSON,

                  Plaintiff,

v.                                              CASE NO. 4:19cv82-RH-CAS

FLORIDA STATE PRISON,

                  Defendant.

_____________________________/


                               ORDER OF DISMISSAL


         This case is before the court on the magistrate judge’s 3-page report and

recommendation, ECF No. 4. The plaintiff has filed 25 pages of rambling

objections, all hard to decipher and most unrelated to the grounds on which the

report and recommendation concludes the complaint should be dismissed. See ECF

No. 5. I have reviewed de novo the issues raised by the report and recommendation

and related objections.

         As noted in the report and recommendation, the plaintiff has at least three

“strikes” under 28 U.S.C. § 1915(g) and has not adequately alleged that he is in

imminent danger of serious physical injury. The plaintiff therefore cannot proceed

in forma pauperis. Accordingly,

Case No. 4:19cv82-RH-CAS
                                                                                Page 2 of 2




         IT IS ORDERED:

         The report and recommendation is accepted and adopted as the court’s

opinion. The clerk must enter judgment stating, “The complaint is dismissed

without prejudice.” The clerk must close the file.

         SO ORDERED on March 26, 2019.

                                       s/Robert L. Hinkle
                                       United States District Judge




Case No. 4:19cv82-RH-CAS
